ELECTRONIC RECORD




COA#       01-12-01125-CR                        OFFENSE:       21.1 (Sex Abuse of Child)

           Gary Wayne Wilson v. The State of
STYLE:     Texas                                 COUNTY:        Harris

COA DISPOSITION:       REVERSE/REMAND            TRIAL COURT: 209th District Court


DATE: 11/20/2014                 Publish: YES TC CASE #:        1068173




                        IN THE COURT OF CRIMINAL APPEALS


          Gary Wayne Wilson v. The State of
STYLE:    Texas                                       CCA#:          \<*<*i-m
            S~tcrf~e?S                Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         ft/pied                                      JUDGE:
DATE: /W*r *j          'ZQ/S*                         SIGNED:                        PC: _
JUDGE: /^l fa***/** ^ ***/*/w»f PUBLISH:                                             DNP:

                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD